Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 16-19, 24-26, 34-35, 42-56 are currently pending.  Claims 1, 19, 42, 44-45, 52 stand amended from the first submission, and claims 26 and 51 stand amended in the second response.  
Priority
Instant application 16274552, filed 2/13/2019, claims benefit as follows:

    PNG
    media_image1.png
    85
    407
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 12/3/2020 have been considered unless marked with a strikethrough.
Response to Applicant Amendment
In view of the amendment, the 112 second paragraph rejection is withdrawn. 
In view of the amendment and argument, the 103 rejection of record is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Close art was previously made of record and overcome by amendment and argument.  Specifically, Applicant points out that many iron products have been approved for sale containing levels of impurities above those specified in the instant claims, indicting according to Applicant that the levels of these impurities were tolerated by the manufacturers and regulatory 
This argument is found to be persuasive.  There is no guidance to arrive at the more stringent purity levels in the claims given the evidentiary references, the affidavit submitted, and the argument outlined on pages 10-12 of the response received 12/3/2020.
Second, the instant method provides a route for iron administration with reduced levels of impurities can lead to the benefits of iron without the health risk associated with lead and arsenic impurity which can be viewed as an unexpected benefit achieved with iron complex compounds produced by the instant method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
	All claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622